Exhibit 10.21

PHILLIPS 66

DEFINED CONTRIBUTION MAKE-UP PLAN

TITLE II

(Effective for benefits earned or vested after

December 31, 2004)

The Phillips 66 Defined Contribution Make-Up Plan is hereby adopted effective as
of the “Effective Time” defined in the Employee Matters Agreement by and between
ConocoPhillips and Phillips 66 (the “Effective Time”) and conditioned on the
occurrence of the “Distribution” defined in such Employee Matters Agreement (the
“Distribution”). See Appendix A for special rules related to the spin-off of
Phillips 66 from ConocoPhillips.

The Phillips 66 Defined Contribution Make-Up Plan is intended to provide certain
specified benefits to Highly Compensated Employees whose benefits under the
Phillips 66 Savings Plan might otherwise be limited. Title I of this Plan is
effective with regard to benefits earned and vested prior to January 1, 2005,
while Title II of this Plan is effective with regard to benefits earned or
vested after December 31, 2004. Earnings, gains, and losses shall be allocated
to the Title of the Plan to which the underlying obligations giving rise to them
are allocated.

This Title II of the Plan is intended (1) to comply with Code section 409A, as
enacted as part of the American Jobs Creation Act of 2004, and official guidance
issued thereunder, and (2) to be “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated, and
administered in a manner consistent with these intentions.

 

-1-



--------------------------------------------------------------------------------

Section 1. Definitions.

For purposes of the Plan, the following terms, as used herein, shall have the
meaning specified:

 

(a) “Allocation Ratio” shall mean the ratio determined by dividing (i) an amount
equal to the total value of the unallocated shares of Stock allocated to Stock
Savings Feature participants and beneficiaries as of a Stock Savings Feature
Semiannual Allocation Date or Supplemental Allocation Date (as defined in the
Savings Plan) by (ii) an amount equal to the total net Stock Savings Feature
employee deposits used in the calculation of the Stock Savings Feature
Semiannual Allocation or Supplemental Allocation (as defined in the Savings
Plan).

 

(b) “Beneficiary” shall mean a person or persons designated by a Participant to
receive, in the event of death, any unpaid portion of a Participant’s Benefit
from this Plan. Any Participant may designate one or more persons primarily or
contingently as beneficiaries in writing upon forms supplied by and delivered to
the Company, and may revoke such designations in writing. If a Participant fails
to properly designate a beneficiary, then the Benefits will be paid in the
following order of priority:

 

  (i) Surviving spouse; then

 

  (ii) Surviving children in equal shares; then

 

  (iii) To the estate of the Participant.

 

(c) “Benefit” shall mean an obligation of the Company to pay amounts from this
Plan.

 

(d) “Board” shall mean the Board of Directors of the Company, as it may be
comprised from time to time.

 

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.

 

(f) “Company” shall mean Phillips 66 Company, a Delaware corporation, or any
successor corporation. The Company is a Subsidiary of Phillips 66.

 

(g)

“Company Stock Fund” shall mean an Investment Option under this Plan that is

 

-2-



--------------------------------------------------------------------------------

  accounted for as if investments were made in the common stock, $0.01 par
value, of Phillips 66, although no such actual investments need be made, with
accounting entries being sufficient therefor.

 

(h) “Controlled Group” shall mean Phillips 66 and its Subsidiaries.

 

(i) “DCMP Pay” shall mean “Pay” as defined in the Savings Plan without regard to
Pay Limitations or voluntary salary reduction under provisions of the KEDCP.

 

(j) “Election Form” shall mean a written form, including one in electronic
format, provided by the Plan Administrator pursuant to which a Participant may
elect the time and form of payment of his or her Benefit.

 

(k) “Employee” shall mean any individual who is a salaried employee of the
Company or any Participating Subsidiary.

 

(l) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute.

 

(m) “Frozen Plan” shall mean Title I of the Phillips 66 Defined Contribution
Make-Up Plan.

 

(n) “Highly Compensated Employee” shall mean an Employee whose DCMP Pay exceeds
the amount set forth in Code section 401(a)(17), as amended from time to time,
or who is eligible to elect a voluntary salary reduction under the provisions of
the KEDCP.

 

(o) “Investment Options” shall mean the investment options, as determined from
time to time by the Plan Administrator, used to credit earnings, gains, and
losses on Supplemental Thrift Feature Account and Supplemental Stock Savings
Feature Account balances.

 

(p) “KEDCP” shall mean the Phillips 66 Key Employee Deferred Compensation Plan
or any similar or successor plan maintained by a member of the Controlled Group.

 

(q) “Ongoing Plan” shall mean Title II of the Phillips 66 Defined Contribution
Make-Up Plan.

 

(r) “Participant” shall mean an Employee who is eligible to receive a Benefit
from this Plan as a result of being a Highly Compensated Employee and any person
for whom a Supplemental Thrift Feature Account and/or a Supplemental Stock
Savings Feature Account is maintained.

 

-3-



--------------------------------------------------------------------------------

(s) “Participating Subsidiary” shall mean a Subsidiary which has adopted the
Savings Plan, and one or more Employees of which are Participants eligible to
make deposits to the Savings Plan, or are eligible for Benefits pursuant to this
Plan.

 

(t) “Pay Limitations” shall mean the compensation limitations applicable to the
Savings Plan that are set forth in Code section 401(a)(17), as adjusted.

 

(u) “Phillips 66” shall mean Phillips 66, a Delaware corporation, or any
successor corporation. Phillips 66 is a publicly held corporation and the parent
of the Company.

 

(v) “Plan” shall mean the Phillips 66 Defined Contribution Make-Up Plan. The
Plan is sponsored and maintained by the Company.

 

(w) “Plan Administrator” shall mean the Manager, Benefits of the Company, or
such person’s successor.

 

(x) “Plan Year” means January 1 through December 31.

 

(y) “Pay” shall mean “Pay” as defined in the Savings Plan.

 

(z) “Savings Plan” shall mean the Phillips 66 Savings Plan.

 

(aa) “Separation from Service” shall mean the date on which the Participant
separates from service with the Controlled Group within the meaning of Code
section 409A, whether by reason of death, disability, retirement, or otherwise.
In determining Separation from Service, with regard to a bona fide leave of
absence that is due to any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six months, where such impairment causes the
Employee to be unable to perform the duties of his or her position of employment
or any substantially similar position of employment, a 29-month period of
absence shall be substituted for the six-month period set forth in section
1.409A-1(h)(1)(i) of the regulations issued under section 409A of the Code, as
allowed thereunder.

 

(bb) “Stock” shall mean shares of common stock, $0.01 par value, issued by
Phillips 66.

 

(cc) “Stock Savings Feature” shall mean the Stock Savings Feature of the Savings
Plan.

 

(dd)

“Subsidiary” shall mean any corporation or other entity that is treated as a
single employer with Phillips 66 under section 414(b) or (c) of the Code. In
applying section

 

-4-



--------------------------------------------------------------------------------

  1563(a)(1), (2), and (3) of the Code for purposes of determining a controlled
group of corporations under section 414(b) of the Code and for purposes of
determining trades or businesses (whether or not incorporated) under common
control under regulation section 1.414(c)-2 for purposes of section 414(c) of
the Code, the language “at least 80%” shall be used without substitution as
allowed under regulations pursuant to section 409A of the Code.

 

(ee) “Supplemental Stock Savings Contributions” shall mean an amount equal to 1%
of the amount of the Participant’s DCMP Pay for a Plan Year that is in excess of
the Participant’s Pay for such Plan Year.

 

(ff) “Supplemental Stock Savings Feature Account” shall mean the Plan Benefit
account of a Participant that reflects the portion of his or her Benefit that is
intended to replace certain Stock Savings Feature benefits to which the
Participant might otherwise be entitled but for the application of the Pay
Limitations and/or a voluntary salary reduction under the KEDCP.

 

(gg) “Supplemental Thrift Contributions” shall mean an amount equal to 1.25% of
the amount of the Participant’s DCMP Pay for a Plan Year that is in excess of
the Participant’s Pay for such Plan Year.

 

(hh) “Supplemental Thrift Feature Account” shall mean the Plan Benefit account
of a Participant which reflects the portion of his or her Benefit which is
intended to replace certain Thrift Feature benefits to which the Participant
might otherwise be entitled but for the application of the Pay Limitations
and/or a voluntary salary reduction under the KEDCP.

 

(ii) “Thrift Feature” shall mean the Thrift Feature of the Savings Plan.

 

(jj) “Trustee” shall mean the trustee of the grantor trust established for this
Plan by a trust agreement between the Company and the trustee, or any successor
trustee.

 

(kk) “Valuation Date” shall mean “Valuation Date” as defined in the Savings
Plan.

 

-5-



--------------------------------------------------------------------------------

Section 2. Purpose.

The purpose of this Plan is to provide supplemental benefits for those Highly
Compensated Employees whose benefits under the Savings Plan might otherwise be
affected by Pay Limitations or by a voluntary reduction in salary under
provisions of KEDCP.

Section 3. Eligibility.

Benefits may only be granted to Highly Compensated Employees.

Section 4. Supplemental Thrift Feature Account Benefits.

For any payroll period in which a Highly Compensated Employee’s DCMP Pay exceeds
his or her Pay, a Benefit amount shall be credited to a Highly Compensated
Employee’s Supplemental Thrift Feature Account for the Ongoing Plan no later
than the end of the month following the Valuation Date that Company
contributions are made to the Highly Compensated Employee’s Thrift Feature
account, or would have been made to such account if the Highly Compensated
Employee had received Company contributions under the Thrift Feature. The
Benefit amount so credited shall equal 1.25% of the amount by which the Highly
Compensated Employee’s DCMP Pay for that payroll period exceeds his or her Pay
for that payroll period.

Section 4.1 Supplemental Thrift Feature Account Earnings

The Company shall periodically credit earnings, gains, and losses to a
Participant’s Supplemental Thrift Feature Account, until the full balance of
such Account has been distributed. Earnings, gains, and losses shall be credited
to a Participant’s Supplemental Thrift Feature Account under this Section based
on the results that would have been achieved had amounts credited to such
Account been invested as soon as practicable after crediting into Investment
Options selected by the Participant. The Plan Administrator shall specify
procedures to allow Participants to make

 

-6-



--------------------------------------------------------------------------------

elections as to the deemed investment of amounts newly credited to their
Supplemental Thrift Feature Accounts, as well as the deemed investment of
amounts previously credited to their Supplemental Thrift Feature Accounts.
Nothing in this Section or otherwise in the Plan, however, will require the
Company to actually invest any amounts in such Investment Options or otherwise.

Section 5. Supplemental Stock Savings Feature Account Benefits.

For each month in which a Semiannual or Supplemental Allocation (as defined in
the Savings Plan) is made to a Highly Compensated Employee’s Stock Savings
Feature Account, or would have been made to such account if the Highly
Compensated Employee had received a Semiannual or Supplemental Allocation, a
Benefit amount shall be credited to his or her Supplemental Stock Savings
Feature Account. The Benefit amount to be credited shall be calculated in shares
in the Company Stock Fund of this Plan and shall be equal to (i) the Highly
Compensated Employee’s Supplemental Stock Savings Contributions during the
applicable Allocation Period (as defined in the Savings Plan) multiplied by the
applicable Allocation Ratio, divided by (ii) the share value for the Company
Stock Fund of the Savings Plan on the applicable Allocation Date (as defined in
the Savings Plan). This amount shall be credited no later than the end of the
month following the Valuation Date that a Semiannual Allocation or Supplemental
Allocation is made under the Stock Savings Feature, or would have been made had
the Highly Compensated Employee received such a Semiannual Allocation or
Supplemental Allocation under the Stock Savings Feature. A share in the Company
Stock Fund of this Plan shall have a value equivalent to a share in the Company
Stock Fund of the Savings Plan.

Section 5.1 Supplemental Stock Savings Feature Account Earnings

After being initially invested in the Company Stock Fund account, the amounts in
the Participant’s Supplemental Stock Savings Feature Account shall thereafter be
eligible to be invested in Investment Options selected by the Participant. The
Company shall periodically

 

-7-



--------------------------------------------------------------------------------

credit earnings, gains and losses to a Participant’s Supplemental Stock Savings
Feature Account, until the full balance of such Account has been distributed.
Earnings, gains, and losses shall be credited to a Participant’s Supplemental
Stock Savings Feature Account under this Section based on the results that would
have been achieved had amounts credited to such Account been invested as soon as
practicable after crediting into the Company Stock Fund of this Plan or the
Investment Options selected by the Participant. The Plan Administrator shall
specify procedures to allow Participants to make elections as to the deemed
investment of amounts previously credited to their Supplemental Stock Savings
Feature Accounts. Nothing in this Section or otherwise in the Plan, however,
will require the Company to actually invest any amounts in Stock or in such
Investment Options or otherwise.

Section 6. Payment.

In the absence of an effective election under Section 6.1 or Section 6.2,
Benefits that a Participant is eligible to receive under the Ongoing Plan (and
earnings, gains, and losses thereon) shall normally be paid in one lump sum
payment on the date that is six months after the date of the Participant’s
Separation from Service. Furthermore, in the absence of an effective election
under Section 6.1 or Section 6.2, if the Participant dies prior to his or her
Separation from Service, or after his or her Separation from Service but prior
to the date that the Benefits which the Participant is eligible to receive under
the Ongoing Plan (and earnings, gains, and losses thereon) commence to be paid,
the Benefits that the Participant is eligible to receive under the Ongoing Plan
(and earnings, gains, and losses thereon) shall be paid in one lump sum cash
payment to the Participant’s Beneficiary on the date of the Participant’s death.

Section 6.1 Payment Election by Participant.

A Participant may elect on an Election Form delivered to the Plan Administrator
at a time set by the Plan Administrator (which shall be prior to the beginning
of the Plan Year) to have the amounts attributable to Benefits under the Ongoing
Plan that are credited to his or her

 

-8-



--------------------------------------------------------------------------------

Supplemental Thrift Feature Account (and earnings, gains, and losses thereon)
with respect to such Plan Year and the amounts attributable to Benefits credited
to his or her Supplemental Stock Savings Feature Account (and earnings, gains,
and losses thereon) with respect to such Plan Year paid to the Participant in
either:

 

(a) one lump sum payment, or

 

(b) annual, semi-annual, or quarterly installments, using a declining balance
method, over a period ranging from one to fifteen years.

A Participant may elect to have payments commence as of the beginning of any
calendar quarter that is at least one year after the date of the Participant’s
Separation from Service, provided that no payment shall be made after the date
that is twenty years after the date of the Participant’s Separation from
Service.

Section 6.2 Change in Time or Form of Payment.

A Participant may make an election to change the time or form of payment elected
under Section 6.1 or the payment to be made under Section 6, but only if the
following rules are satisfied:

 

  (a) The election to change the time or form of payment may not take effect
until at least twelve months after the date on which such election is made;

 

  (b) Payment under such election may not be made earlier than at least five
years from the date the payment would have otherwise been made or commenced;

 

  (c) Such payment may commence as of the beginning of any calendar quarter;

 

  (d) An election to receive payments in installments shall be treated as a
single payment for purposes of these rules;

 

  (e) The election may not result in an impermissible acceleration of payment
prohibited under Code section 409A;

 

-9-



--------------------------------------------------------------------------------

  (f) No more than four such elections shall be permitted with respect to
Benefits credited to a Participant’s Accounts for a Plan Year; and

 

  (g) No payment may be made after the date that is twenty (20) years after the
date of the Participant’s Separation from Service.

Section 6.3 Effect of Taxation.

If a portion of a Participant’s Benefit (and earnings, gains, and losses
thereon) is includible in income under Code section 409A, such portion shall be
distributed immediately to the Participant.

Section 7. Administration.

 

(a) The Plan shall be administered by the Plan Administrator. The Plan
Administrator may delegate to employees of the Company or any member of the
Controlled Group the authority to execute and deliver such instruments and
documents, to do all such acts and things, and to take such other steps deemed
necessary, advisable, or convenient for the effective administration of the Plan
in accordance with its terms and purpose, except that the Plan Administrator may
not delegate any discretionary authority with respect to substantive decisions
or functions regarding the Plan or Benefits hereunder.

 

(b) Any claim for benefits hereunder shall be presented in writing to the Plan
Administrator for consideration, grant, or denial. Claimants will be notified in
writing of approved claims, which will be processed as claimed. A claim is
considered approved only if its approval is communicated in writing to a
claimant.

 

(c)

In the case of a denial of a claim respecting benefits paid or payable with
respect to a Participant, a written notice will be furnished to the claimant
within 90 days of the date on which the claim is received by the Plan
Administrator. If special circumstances (such as for a hearing) require a longer
period, the claimant will be notified in writing, prior to

 

-10-



--------------------------------------------------------------------------------

  the expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period. A denial or partial denial of a claim
will be dated and signed by the Plan Administrator and will clearly set forth:

 

  (1) the specific reason or reasons for the denial;

 

  (2) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (4) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

 

(d) Upon denial of a claim, in whole or in part, a claimant or his duly
authorized representative will have the right to submit a written request to the
Trustee for a full and fair review of the denied claim by filing a written
notice of appeal with the Trustee within 60 days of the receipt by the claimant
of written notice of the denial of the claim. A claimant or the claimant’s
authorized representative will have, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits and may submit issues and comments in
writing. The review will take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. If the claimant fails to file a request for review within
60 days of the denial notification, the claim will be deemed abandoned and the
claimant precluded from reasserting it. If the claimant does file a request for
review, his request must include a description of the issues and evidence he
deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

-11-



--------------------------------------------------------------------------------

(e) The Trustee will provide a prompt written decision on review. If the claim
is denied on review, the decision shall set forth:

 

  (1) the specific reason or reasons for the adverse determination;

 

  (2) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (3) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (4) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

 

(f) A decision will be rendered no more than 60 days after the Trustee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Trustee determines that special circumstances (such as
for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

 

(g) To the extent permitted by law, decisions reached under the claims
procedures set forth in this Section shall be final and binding on all parties.
No legal action for benefits under the Plan shall be brought unless and until
the claimant has exhausted his remedies under this Section. In any such legal
action, the claimant may only present evidence and theories which the claimant
presented during the claims procedure. Any claims which the claimant does not in
good faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.

 

-12-



--------------------------------------------------------------------------------

Section 8. Rights of Employees and Participants.

Nothing contained in the Plan (or in any other documents related to this Plan or
to any Benefit) shall confer upon any Employee or Participant any right to
continue in the employ or other service of the Company or any member of the
Controlled Group or constitute any contract or limit in any way the right of the
Company or any member of the Controlled Group to change such person’s
compensation or other benefits or to terminate the employment of such person
with or without cause.

Section 9. Awards in Foreign Countries.

The Board or its delegate shall have the authority to adopt such modifications,
procedures, and subplans as may be necessary or desirable to comply with
provisions of the laws of foreign countries in which the Company or
Participating Subsidiaries may operate to assure the viability of the Benefits
of Participants employed in such countries and to meet the purpose of this Plan.

Section 10. Amendment and Termination.

The Board reserves the right to amend or terminate this Plan at any time, and to
delegate such authority as the Board deems necessary or desirable; provided that
no member of the Board who is also a Participant shall participate in any action
which has the actual or potential effect of increasing his or her Benefits
hereunder; and further provided, the Company shall remain liable for any
Benefits accrued under this Plan prior to the date of amendment or termination.

Section 11. Unfunded Plan.

All amounts payable under this Plan shall be paid solely from the general assets
of the Company and any rights accruing to a Participant under the Plan shall be
those of a general creditor;

 

-13-



--------------------------------------------------------------------------------

provided, however, that the Company may establish one or more grantor trusts to
satisfy part or all of the Company’s Plan payment obligations so long as the
Plan remains unfunded for purposes of sections 201(2), 301(a)(3), and 401(a)(1)
of ERISA.

Section 12. Miscellaneous Provisions.

 

(a) No right or interest of a Participant under this Plan shall be assignable or
transferable, in whole or in part, directly or indirectly, by operation of law
or otherwise (excluding devolution upon death or mental incompetency).

 

(b) This Ongoing Plan applies to amounts that were earned or vested after
December 31, 2004. The distribution of amounts that were earned and vested
(within the meaning of Code section 409A and official guidance issued
thereunder) under the Frozen Plan prior to January 1, 2005 (and earnings
thereon), and are exempt from the requirements of Code section 409A, shall be
made in accordance with the terms of the Frozen Plan as in effect on
December 31, 2004.

 

(c) No amount accrued or payable hereunder shall be deemed to be a portion of an
Employee’s compensation or earnings for the purpose of any other employee
benefit plan adopted or maintained by the Company, nor shall this Plan be deemed
to amend or modify the provisions of the Savings Plan.

 

(d) This Plan shall be construed, regulated, and administered in accordance with
the laws of the State of Texas except to the extent that said laws have been
preempted by the laws of the United States.

 

(e) Except as otherwise provided herein, the Plan shall be binding upon the
Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

 

-14-



--------------------------------------------------------------------------------

(f) It is the intention of the Company that, so long as any of Phillips 66’s
equity securities are registered pursuant to Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, this Plan shall be operated in compliance with
16(b) and, if any Plan provision or transaction is found not to comply with
Section 16(b), that provision or transaction, as the case may be, shall be
deemed null and void ab initio. Notwithstanding anything in the Plan to the
contrary, the Company, in its absolute discretion, may bifurcate the Plan so as
to restrict, limit or condition the use of any provision of the Plan to
Participants who are officers and directors subject to Section 16(b) without so
restricting, limiting or conditioning the Plan with respect to other
Participants.

SECTION 13. Effective Date of the Plan.

Title II of the Phillips 66 Defined Contribution Make-Up Plan is hereby adopted
effective as of the Effective Time and conditioned on the occurrence of the
Distribution.

Executed this 24th day of April 2012, by a duly authorized officer of the
Company.

 

/s/ Chantal D. Veevaete Chantal D. Veevaete

 

-15-



--------------------------------------------------------------------------------

APPENDIX A

CONOCOPHILLIPS SPIN-OFF

 

1. Background . Phillips 66 was a subsidiary of ConocoPhillips (“COP”) prior to
the Distribution. As a result of the Distribution, COP distributed its interest
in Phillips 66 to its shareholders.

As of the Effective Time, pursuant to an agreement between Phillips 66 and COP
that was conditioned on the Distribution occurring, the liabilities for certain
participants’ benefits under the Defined Contribution Make-Up Plan of
ConocoPhillips (the “COP Plan”), including amounts grandfathered from Code
section 409A (i.e., amounts deferred and vested prior to January 1, 2005), were
transferred to the Company and to this Plan. The Participants whose benefits
were transferred to this Plan on the Effective Time are referred to below as
“COP Participants.” The rules in this Appendix shall apply to COP Participants
and certain other Plan terms notwithstanding any Plan provisions to the
contrary.

 

2. Plan Benefits . COP Participants who qualified as eligible employees under
the COP Plan as of the Effective Time shall be eligible employees under this
Plan on such date. All service and compensation that would be taken into account
for purposes of determining the amount of a COP Participant’s benefit under the
COP Plan as of the Effective Time shall be taken into account for the same
purposes under this Plan.

 

-16-



--------------------------------------------------------------------------------

3. Distributions. The terms of this Plan shall govern the distribution of all
benefits payable to a COP Participant or any other person with a right to
receive such benefits, including amounts accrued under the COP Plan and then
transferred to this Plan.

 

4. Separation from Service. For avoidance of doubt, no COP Participant shall be
treated as incurring a separation from service, termination of employment,
retirement, or similar event for purposes of determining the right to a
distribution (for amounts subject to Code section 409A or otherwise), benefits,
or any other purpose under the Plan as a result of COP’s distribution of
Phillips 66 shares to COP’s shareholders or the COP Participant’s transfer of
employment to the Company or any other subsidiary of Phillips 66.

 

5. Participant Elections. All elections made by COP Participants under the COP
Plan, including any payment elections or beneficiary designations, shall apply
to the same effect under this Plan as if made under the terms of this Plan.

 

6. References to Plan. All references in this Plan to the “Plan” as in effect
before the Effective Time shall be read as references to the COP Plan as it was
in effect at such time.

 

7.

Right to Benefits. With respect to any recordkeeping account established to
determine a benefit provided or due under the COP Plan at any time, no benefit
will be due under the Plan except with respect to the portion of such
recordkeeping account reflecting the liability transferred from the COP Plan to
the Plan on the Effective Time. Additionally,

 

-17-



--------------------------------------------------------------------------------

  on and after the Effective Time, COP, any subsidiary of COP that remains a
subsidiary after the Distribution (“COP Subsidiary”), the COP Plan, any
directors, officers, or employees of COP or a COP Subsidiary, and any successors
to any of the aforementioned entities or individuals shall have no further
obligation or liability to any COP Participant with respect to any benefit,
amount, or right due under the COP Plan.

 

8. Stock. As of the Distribution, any ConocoPhillips common stock (“COP Stock”)
held in the Company Stock Fund shall be transferred to a separate Investment
Option under this Plan that is accounted for as if investments were made in COP
Stock, although no such actual investments need be made, with accounting entries
being sufficient therefor. Investments in the COP Stock fund will be determined
as of the Distribution. On and after the Distribution, a Participant will be
allowed to hold or liquidate his or her deemed investment in COP Stock. No
additional deemed investments in COP Stock will be allowed to be elected.

 

-18-